Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160872                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  In re JAN H. POL, D.V.M.                                                                              Richard H. Bernstein
  ________________________________________                                                              Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  BUREAU OF PROFESSIONAL LICENSING,
           Petitioner-Appellee,
  v                                                                  SC: 160872
                                                                     COA: 344666
                                                                     LARA Bureau of Professional
  JAN H. POL, D.V.M.,                                                Licensing LC No.: 16-035858
             Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 19, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2020
           a0831
                                                                                Clerk